Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 6/3/2022 have been acknowledged. Claims 1-26 and 28-33 are pending.

	Claim Objections
The previous objection to claim 14 has been withdrawn as a result of Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 13-15, 19, 20, 25, 26, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and properties of chemically cross-linked poly(vinyl alcohol)–poly(acrylamide-co-diallyldimethylammonium chloride) (PVA–PAADDA) for anion-exchange membranes” by Qiao et al., Solid State Ionics 214 (2012) 6-12, as evidenced by WO 2016/127212 to Hill et al. (equivalent US 2018/0036687 used for citation).
Regarding claims 1 and 2, Qiao et al. teaches a water insoluble membrane, e.g. a PVA-PAADAA-GA anion-exchange membrane, comprising a polymer composition comprising poly(acrylamide-co-diallyldimethylammooium chloride) (PAAcDADMAC, also known as PAADAA) crosslinked with a water soluble crosslinker or glutaraldehyde (GA), as PAADAA and GA are combined in solution and allowed to react (Experimental sections 2.1 and 2.2 on Page 7). At least some crosslinking between the PAADAA and GA are anticipated, as evidenced by the fact that the two are combined together to form the PVA-PAADAA-GA membrane in Qiao et al. and by Hill et al., which also relates to a water insoluble membrane and teaches that a way well known in the art to crosslink cationic polyelectrolyte materials such as poly(acrylamide-co-diallyldimethylammooium chloride) is with glutaraldehyde (Fig. 1; [0018]; [0021]; [0022]; [0029]; [0030]). The polymer composition is a free-standing membrane as the PVA-PAADAA-GA anion-exchange membrane is free-standing.
Regarding claims 3 and 4, Qiao et al. teaches that the membrane has an ion exchange capacity of, e.g. 0.91 (Table 1 on Page 9).
Regarding claim 8, Qiao et al. teaches that the PAAcDADMAC and the crosslinker at a PAAcDADMAC:crosslinker ratio of 1:0.3 (Table 1 on Page 9), falling within the claimed range.
Regarding claims 13 and 14, Qiao et al. teaches that the membrane has a water uptake of, e.g. 72.2 % (Table 1 on Page 9).
Regarding claim 15, Qiao et al. teaches that the polymer composition further comprises an additional uncrosslinked polymer as not all polymers in the polymer composition are crosslinked (Experimental section 2.1 on Page 7).
Regarding claim 19, Qiao et al. teaches that the membrane has a thickness of about 80-100 µm (Experimental section 2.1 on Page 7), an ion exchange capacity (IEC) of, e.g. 0.91 (Table 1 on Page 9), and an average water uptake of, e.g. 72.2 % (Table 1 on Page 9).
Regarding claim 20, Qiao et al. teaches an electrochemical device, e.g. a fuel cell, comprising a solid electrolyte comprising the water insoluble membrane of claim 1 (Introduction first paragraph; Conclusions).
Regarding claims 25 and 26, Qiao et al. teaches a method of producing a membrane, the method comprising: 
combining a water soluble polymer, e.g. PVA and PAADDA, with a water soluble crosslinker or glutaraldehyde (GA), to produce a reaction mixture; 
allowing the reaction mixture to react for a period of time to produce a polymer composition comprising a crosslinked polymer PVA-PAADAA-GA; and 
casting the polymer composition into a free-standing membrane; 
wherein the period of time is at least one minute, e.g. 20 min.; and 
wherein the water soluble polymer comprises poly(acrylamide-co-diallyldimethylammooium chloride) (PAAcDADMAC, also known as PAADAA) (Experimental sections 2.1 and 2.2 on Page 7).
Regarding claim 29, Qiao et al. teaches that the period of time is 20 min. (Experimental section 2.1 on Page 7).
Regarding claim 31, Qiao et al. teaches that the casting is conducted between ambient temperature and 30 ºC (Experimental section 2.1 on Page 7).
Regarding claim 32, Qiao et al. teaches that the polymer composition comprises an additional, uncrosslinked polymer as not all polymers in the polymer composition are crosslinked (Experimental section 2.1 on Page 7).
Regarding claim 33, since Qiao et al. teaches an electrochemical device, e.g. a fuel cell, comprising a solid electrolyte comprising the membrane of claim 1 (Introduction first paragraph; Conclusions), the reference anticipates a method of operating a fuel cell, the method comprising employing an anion exchange membrane as a solid electrolyte in the fuel cell, wherein the anion exchange membrane comprises the water insoluble membrane of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. as applied to claim 1 above.
Regarding claim 5, Qiao et al. teaches that the membrane has an ion exchange capacity ranging from 0.91 to 1.63 (Table 1 on Page 9).
Qiao et al. does not expressly teach the claimed range of from about 1.4 to about 1.5.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed range, motivated by the fact that Qiao et al. teaches an ion exchange capacity of an overlapping range and demonstrates that the ion exchange capacity changes depending on the membrane composition (Table 1 on Page 9) and so the skilled artisan would have obtained the claimed ion exchange capacity by adjusting the ratio of the polymers and the crosslinker.
Regarding claims 9-12, Qiao et al. teaches that the PAAcDADMAC or PAADDA, and the crosslinker vary in ratios 0.25:0.3, 0.5:0.3, and 1:0.3 (Table 1), but does not expressly teach the claimed ratios.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges, motivated by the fact that Qiao et al. demonstrates a range of ratios of PAADDA:GA that result in various water uptake, ionic conductivity, and ion-exchange capacity of the membrane (Table 1 on Page 9) and so the skilled artisan would have optimized the result-effective PAADDA:GA ratio in order to achieve the desired properties of the membrane product.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. as applied to claim 1 above, in view of CN 108579423 to Cheng et al. (machine translation provided for citation).
Regarding claims 28 and 30, Qiao et al. teaches that the reaction mixture was allowed to react at 30 °C for 20 min. (Experimental section 2.1 on Page 7).
Qiao et al. does not expressly teach the claimed temperature and time ranges.
Cheng et al. also relates to a method of preparing a membrane comprising a polymer composition and teaches that the method comprises a cross-linking step done at a temperature 20-80 °C for 0-5 h (abstract; [0008-0014]; [0023]; [0025]; [0043]), wherein glutaraldehyde may be used as the cross-linking agent ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the temperature and time for the reaction in the method of Qiao et al., because Cheng et al. demonstrates ranges of temperature and time (overlapping with the claimed ranges) suitable for cross-linking and the skilled artisan would have optimized the reaction conditions depending on factors such as the polymer and the crosslinker used and concentrations of the two in the reaction mixture, in order to obtain the desired degree of crosslinking and the desired properties of the resulting membrane to fit the intended application.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. or Hill et al. as applied to claim 1 above.
Regarding claims 6 and 7, Qiao et al. or Hill et al. does not teach the claimed areas.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the size/proportion of the membrane to arrive at the claimed invention, because the prior art membranes meet the limitations of claim 1 and a scaled-up product is not patentably distinct from the prior art product. See MPEP § 2144.04, IV, A.

Allowable Subject Matter
Claims 16-18 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record does not teach or suggest using uncrosslinked poly(diallyldimethylammonium chloride) (PDADMAC) in the claimed inventions of claims 16 and 23, respectively, or the claimed amount of an additional, uncrosslinked polymer in claims 17 and 18. The closest prior art of record also does not teach or suggest the amount of crosslinked PAAcDADMAC in the polymer composition of claim 21. Claims 22 and 24 depending on 21 are thus also allowable. There is no teaching or apparent motivation to modify the closest prior art to arrive at the claimed inventions. 

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered. Applicant amended claim 1 to recite “wherein the polymer composition is a free-standing membrane”. In response, the Examiner has dropped the rejections over the Hill alone. However, the Examiner has maintained the ground of rejection over Qiao and Hill because the Examiner believes that the prior arts demonstrate the claimed invention, where crosslinking between PAAcDADMAC, a.k.a. PAADAA, and glutaraldehyde does occur and that the polymer composition is a free-standing membrane, i.e. a membrane without support. 
Applicant argued from the bottom of Page 6 of the remarks to the top of Page 7 that the allegation of “at least one crosslinking” being “expected” is insufficient to establish inherency. The Examiner would like to clarify the position of inherency by correcting the word “expected” to “anticipated” in the rejection. The Examiner has met the burden of establishing inherency by indicating the fact that PAADDA and GA are allowed to react in solution in Qiao’s method (Experimental sections 2.1 and 2.2 on Page 7) and the fact that the evidentiary reference to Hill demonstrates that crosslinking between the two is known (Fig. 1; [0018]; [0021]; [0022]; [0029]; [0030]). The Examiner hopes that the word choice does not raise any more confusion.
	Applicant then discussed about the differences between the products of Hill and Qiao and argued until Page 8 that Qiao describes that PAADDA is “trapped” or incorporated into the PVA polymer matrix, and therefore not readily accessible for crosslinking. Accordingly, Hill does not evidence that PAADDA of Qiao would necessarily be crosslinked. The Examiner respectfully disagrees. The Examiner would like to point out that claim 1 is so broad that any amount of the crosslinking between PAAcDADMAC and the crosslinker would meet the claim. Given the evidence in Hill that crosslinking of PAAcDADMAC does occur, one would anticipate at least one or more crosslinking between the polymer and GA, which are free to react in solution in the method of Qiao.
	Finally, the Examiner has maintained rejections to depending claims of claim 1 and indicated allowable subject matters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725